Title: To Alexander Hamilton from William Henderson, 24 September 1792
From: Henderson, William
To: Hamilton, Alexander



sir
New York sepr. 24th. 1792

Your favor of the 21st. inst. I duly received. I am sorry to inform you that the tract of Land, of 45000 Acres for which I was in treaty is disposed of. Mr Cazenove is the purchaser and at the price which was asked for the whole. I wrote to the General respecting it the middle of August: and had he not been unfortunately absent on the lock navigation business, I could have easily made the bargain to his, and your satisfaction. I regret its falling into other hands, as it would have been a good purchase; for I am well assured that since the sale, 6/ per acre has been offerred for one half of it. The other tract is not yet sold, and from the description I have lately had of it I think it cannot by any means, be worth the money they ask for it. Had it been good Land I have no doubt Mr. C would have bought it.
The tract which is sold borders on Macomb’s purchase. It is therefore probable that the Land belonging to him adjoining, is nearly as valuable. He has obtained a patent for upwards of a Million of Acres, which is in the hands, and under the controul of Mr Constable who went to England for the purpose of selling it. There is no advice of his having sold more than 25.000 Acres; Altho’ I am informed he offerred a Million as low as a shilling Sterling per acre; if this information be true, Mr Church may make a better purchase from him, than he can from any person here; and of such quantity as he likes. I expect to sail for England at the first Week in the next month and if you think I can serve him in the Negociation I will do it with the utmost pleasure.
I take the liberty of requesting from you as soon as convenient, the Letter to Mr. Pinckney the Minister, which you was so kind as to promise me, when I had last the pleasure of seeing you in Philadelphia.
I am sir with the Greatest respect   Your Humble servt.
Wm Henderson
The Honble. Alexr. Hamilton
